Andre LAYTON Roaf, Judge. Jerry Pryor was convicted in a Howard County jury trial of robbery and sentenced as an habitual offender to forty years in the Arkansas Department of Correction. On appeal he argues that the trial court erred in: 1) refusing to allow him to impeach one of the State’s witnesses with a prior inconsistent statement; and 2) denying his motion to suppress an in-court identification by the victim. We agree that the trial court erred in refusing to allow evidence of the prior inconsistent statement, and reverse and remand for a new trial. Pryor does not challenge the sufficiency of the evidence, only two evidentiary rulings. Accordingly, only a brief recitation of the facts is necessary. On the night in question, the victim, Quirimo Morales, was sleeping in his car outside his apartment in Nashville. According to Morales’s testimony, he had visited his daughter in Hot Springs earlier that morning until 1:00 a.m., then had visited a cousin in Glenwood, and arrived back at his residence at approximately 5:00 a.m. At about 5:30 a.m., he was awakened from a sound sleep by a punch in the jaw, and a black man, whom he had never seen before but subsequently identified in a police photo lineup as Pryor, was in the process of stealing his wallet. According to Morales, the assailant threw the wallet down when he discovered that it had no money in it and ran away. Jeffrey Hubbard, a neighbor, claimed that he witnessed the robbery and identified Pryor as the robber. The first point dealt with cross-examination of Hubbard, one of the State’s witnesses. On direct, Hubbard admitted that he was convicted of aggravated assault in 1997 and was on probation at the time of the incident. He claimed that he was aware that Morales had parked outside, and when he looked out of his window to check on him, he saw a tall black man standing over him. According to Hubbard, he recognized Pryor, an acquaintance of thirteen or fourteen years, and called out to him. Pryor then turned and ran down the street. Hubbard stated that he did not notice an odor of alcohol about Morales. Hubbard also admitted that he had talked to Robert Willis after the robbery, but denied that he told Willis that Morales was drunk and passed out in the car on the morning of the robbery. Hubbard also admitted that he had a run-in with Pryor about a month before the robbery. Robert Willis was called by Pryor as an alibi witness. Willis testified that he saw Pryor while he was on the way to work, between 5:00 a.m. and 5:20 a.m. He then was questioned about encountering Hubbard after the robbery. He admitted that he talked to Hubbard. When Pryor’s trial counsel attempted to ask the question: “And what did [Hubbard] tell you about the condition that Quirimo Morales was in the morning that . . The State objected on hearsay grounds. Pryor argued that the question went to Hubbard’s credibility and, among other things, that he was attempting to elicit a prior inconsistent statement. The trial court sustained the objection, stating that it did not fall under one of “twenty-eight” hearsay exceptions. The second point deals with the suppression of the identification testimony by the victim, Quirimo Morales. In a pretrial hearing on Pryor’s motion to suppress the identification, Officer Thomas Free of the Nashville Police Department testified that Jeffrey Hubbard contacted him and told him who had robbed Morales. He subsequently went to Aero Metalcraft where he interviewed Hubbard and asked Hubbard and Morales to look at a photo lineup. He stated that both Hubbard and Morales picked Pryor out of the lineup, and that Hubbard did not influence Morales’s selection in any way. The photo array was not abstracted. Morales testified that he picked Pryor out because he recognized him from the robbery. He also stated that he had never seen Pryor before the robbery, but that he had seen him a few days after the robbery when he was with Hubbard, and that Hubbard had pointed Pryor out and said, “Hey that’s the guy who robbed you.” However, Morales claimed that he recognized Pryor’s face from the robbery and only asked Hubbard for Pryor’s name. Morales also claimed that he was sleeping in his car because he was comfortable, and he denied being intoxicated. He stated that he was awakened when Pryor punched him in the jaw. By that time, Pryor had already taken his wallet. According to Morales, he viewed Pryor for “three to five minutes,” but he later revised downward his estimate to two to three minutes. Morales also denied that it was too dark to see Pryor clearly, and he stated that his efforts to describe his assailant were hampered by his inability to speak English. At trial, Morales made an in-court identification of Pryor. However, during his testimony, Morales’s story changed. He admitted that he had been drinking, but had not admitted it to the police because he already had two DWIs. He also stated that he had seen Pryor two times since the robbery. Pryor did not object to the admission of Morales’s identification testimony until his directed verdict motion. Pryor first argues that the trial court committed reversible error when it refused to allow the defense counsel to impeach a State witness, excluding as hearsay testimony by Robert Willis concerning a statement that Hubbard purportedly made to Willis that Morales was intoxicated at the time of the robbery. Citing Allen v. State, 277 Ark. 380, 641 S.W.2d 710 (1982), he contends that the statement was admissible pursuant to Ark. R. Evid. 613 as a prior inconsistent statement. This argument is persuasive. Rule 613 of the Arkansas Rules of Evidence states: (a) Examining Witness Concerning Prior Statement. In examining a witness concerning a prior statement made by him, whether written or not, the statement need not be shown nor its contents disclosed to him at that time, but on request the same shall be shown or disclosed to opposing counsel. (b) Extrinsic Evidence of Prior Inconsistent Statement of Witness. Extrinsic evidence of a prior inconsistent statement by a witness is not admissible unless the witness is afforded an opportunity to explain or deny the same and the opposite party is afforded an opportunity to explain or deny the same and the opposite party is afforded an opportunity to interrogate him thereon, or the interests of justice otherwise require. This provision does not apply to admissions of a party-opponent as defined in Rule 501 (d)(2).  Citing Davis v. State, 319 Ark. 460, 892 S.W.2d 472 (1995), the State contends that this argument is not preserved for appellate review because Pryor failed to proffer Willis s testimony. However, the failure to make a formal proffer is not fatal to this point because it is well setded that an offer of proof is not necessary when the substance of the evidence sought to be introduced is apparent from the context within which the questions are asked. Billett v. State, 317 Ark. 346, 877 S.W.2d 913 (1994); Hill v. State, 54 Ark. App. 380, 927 S.W.2d 820 (1996). See also Lewis v. Gubanski, 50 Ark. App. 255, 905 S.W.2d 847 (1995). Here, the substance of the evidence is readily apparent from the question posed to Hubbard, his denial, the subsequent questioning of Willis, and defense counsel’s argument to the trial court, in which he stated: “I asked Mr. Hubbard if he didn’t tell Mr. Willis that he was drunk and in fact he did, and Mr. Willis can tell that.”  The State also contends that because Pryor did not actually say that the testimony was admissible under Rule 613(b), this argument is raised for the first time on appeal. However, Pryor did argue that he was attempting to elicit evidence of a prior-inconsistent statement, a direct reference to Rule 613(b), so this argument was appropriately made to the trial court.  A trial court is accorded wide discretion in evidentiary rulings, and will not be reversed on such rulings absent a manifest abuse of discretion. Dansby v. State, 338 Ark. 697, 1 S.W.3d 403 (1999). In Fowler v. State, 339 Ark. 207, 219, 5 S.W.3d 10, 16 (1999), the supreme court recendy stated: As a general rule, all relevant evidence is admissible. Ark .R. Evid. 402. Relevant evidence is any evidence having a tendency to make the existence of any fact that is of consequence to the determination of the action more or less probable than it would be without the evidence. Ark .R. Evid. 401. A witness’s credibility is always an issue, subject to attack by any party. Dansby v. State 338 Ark. 697, 1 S.W.3 403 (1999); Ark ,R. Evid. 607. The scope of cross-examination extends to matters of credibility. Ark .R. Evid. 611. A matter is not collateral if the evidence is relevant to show bias, knowledge, intent, or interest. See Dansby v. State, supra; Arthur v. Zearley, [337 Ark. 125, 992 S.W.2d 67 (1999)]; Pyle v. State, 314 Ark. 165, 862 S.W.2d 833 (1993); Goodwin v. State, 263 Ark. 856, 568 S.W.2d 3 (1978). Proof of bias is “almost always relevant because the jury, as finder of fact and weigher of credibility, has historically been entitled to assess all evidence which might bear on the accuracy and truth of a witness’ testimony.” United States v. Abel, [469 U.S. 45, 52 (1984)]. In other words, matters affecting the credibility of a witness are always relevant. The Fowler court further stated, “This court has traditionally taken the view that the cross-examiner should be given wide latitude because cross-examination is the means by which to test the truth of the witness’s testimony and the witness’s credibility.” 339 Ark. at 220, 5 S.W.3d at 17 (citing Wilson v. State, 289 Ark. 141, 712 S.W.2d 654 (1986)). Moreover, although Allen v. State, supra, was also a Rule 615 case, in disposing of one of the State’s arguments seeking to support the exclusion of evidence, the supreme court stated that prior inconsistent statements are admissible because they are not hearsay.  Here, the State’s case boiled down to the testimony of two eyewitnesses, Morales and Hubbard. Morales admitted that he committed perjury in the suppression hearing, had been drinking on the night of the alleged robbery, and had told what was pretty much an improbable story. However, this improbable tale was corroborated by Hubbard. Hubbard’s tale was also improbable, but it backed up Morales’s. Consequendy, the impeachment of Hubbard’s credibility would have further weakened the State’s case. Exposing Hubbard’s willingness to lie under oath was an indispensable part of Pryor’s defense, and the trial court erred in excluding the testimony. Finally, under the circumstances of this case, because it rested entirely on the credibility of the two witnesses, we reject the State’s contention that the exclusion of this testimony could be harmless error.  Pryor also argues that the trial court committed reversible error in denying his motion to suppress the in-court identification by Morales, based on suggestive procedures and the testimony of Morales. He contends that Morales’s identification was unreliable, primarily because his testimony varied significantly between what he presented at the suppression hearing and what he presented at trial. Further, citing Bowen v. State, 297 Ark. 160, 761 S.W.2d 148 (1988), he asserts that a review of the first two of the six factors listed by the supreme court in that case supports the conclusion that he carried his burden of proving there is a very substantial likelihood of irreparable misidentification. Specifically, he contends that Morales’s opportunity to view him was only seconds, not the two or three minutes that Morales testified to. Further, he asserts that at 5:30 a.m., it was dusk and a tree shaded a nearby street light. Regarding the accuracy of the prior description, Pryor argues that Morales only stated that it was a “black man.” Finally, he contends that his alibi witnesses should factor into the totality of the circumstances. However, we cannot reach the merits of this issue because it is not preserved for review. Pryor failed to object to Morales’s in-court identification until after the State had rested. Failure to object to an in-court identification prevents the issue from being considered on appeal. Goins v. State, 318 Ark. 689, 890 S.W.2d 602 (1995). Reversed and remanded for a new trial. Robbins, C.J. Stroud, Griffen, and Meads, JJ., agree. Jennings, Koonce, Crabtree, and Bird, JJ., dissent.